Citation Nr: 1613266	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  08-13 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel





INTRODUCTION

The Veteran served on active duty from June 1975 to May 1980, and from April 1987 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision issued by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  As the Veteran subsequently moved to California, the San Diego RO has jurisdiction over his case.  

On his April 2008 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting in Washington, D.C., and in a second October 2008 substantive appeal, he indicated that he desired a Board hearing before a Veterans Law Judge sitting at the RO.  However, in August 2009, the Veteran withdrew his request for a Board hearing.  38 C.F.R. §§ 20.702(e), 20.704(e) (2015).  

This case was previously before the Board in December 2012.  At that time, in addition to the issues listed above, the Board also considered the issues of entitlement to service connection for an acquired psychiatric disorder and residuals of a head injury with concussion.  Subsequent to the December 2012 remand, the RO granted service connection for a traumatic brain injury and post-traumatic headaches in a May 2014 rating decision; the RO separately granted service connection for posttraumatic stress disorder and major depressive disorder in September 2014.  Therefore, as such awards constitute a full grant of the benefit sought on appeal with regard to such claims, they are no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

First, in its December 2012 remand, the Board directed that the Veteran undergo a VA examination to determine the nature and etiology of his claimed right shoulder and neck disorders.  Though the Veteran underwent such an examination in July 2014 and an addendum opinion was obtained in December 2014, the Board finds that an addendum opinion is necessary to decide the claims.

By way of background, in the December 2012 remand, the Board noted that service treatment records showed that the Veteran fell down a ladder on June 10, 1998.  He complained of pain in the right side of his back and of a laceration to his head.  Upon examination, the Veteran was described as having a large contusion from T-12 to L-3 with tenderness on palpation.  X-rays were negative for a fracture.  On June 11, the Veteran again complained that his back was very sore.  The record reflects that the Veteran had pain on palpation of paravertebral muscle area of the right side of his T-12/L-3 area.  He was diagnosed as suffering from a back contusion.  On June 12, the Veteran again complained of pain in the right side of his back.  He was again diagnosed as suffering from a contusion, and he was assigned to light duty.  Based on such, the Board determined that the Veteran did indeed complain of pain to his upper back and shoulder during his active service.

At the July 2014 VA examination, the examiner determined that the Veteran had not now or ever been diagnosed with a right shoulder and/or arm condition.  Moreover, he opined that the Veteran's right shoulder disorder was not related to service on the basis that there were no records in the service treatment records to support the claim, and, based on an in-person examination, no significant disabling findings referable to the right shoulder were found to render a ratable diagnosis.  In a December 2014 addendum, the examiner acknowledged that a diagnosis of right shoulder degenerative arthritis was provided in 2000.  He also observed that a May 1989 dental health examination revealed a recorded history of "right shoulder inflammation/pain for 2 years."  However, he determined that it was less likely than not that the Veteran's right shoulder condition was related to his military service, to include a fall from a ladder in  June 1988.  In reaching such determination, the examiner noted that there were no records other than the May 1989 entry reflecting evaluation, diagnosis, or treatment for a right shoulder condition.  He further indicated that the July 2014 in-person examination noted no significant disabling condition and right shoulder degenerative arthritis was diagnosed 10 years after discharge from service.  However, the examiner did not directly address whether the Veteran's fall from a ladder, which the Board previously acknowledged resulted in right shoulder pain, caused his current right shoulder disorder or address the significance that the report of right shoulder inflammation and pain for two previous years in May 1989 places the onset of such complaints during the Veteran's period of service from April 1987 to May 1989.

With regard to the Veteran's cervical spine disorder, such was diagnosed as degenerative arthritis of the spine at the July 2014 VA examination.   The examiner opined that the Veteran's cervical spine disorder was not related to service on the basis that there were no records found in the service treatment records showing a neck condition, diagnosis, or treatment to support the claim.  Additionally, VA records noted mild degenerative disease nearly a decade after discharge.  Based on such, the examiner concluded that the remoteness and mildness of the degenerative condition noted from the time of discharge without evidence of a significant neck condition sustained during service most likely indicates that the Veteran's neck condition is less likely than not to have been incurred during service.  In a December 2014 addendum, the examiner noted that cervical degenerative disc disease was diagnosed in 1999 and took note of the June 1988 service treatment records that showed evaluation and treatment of a diagnosis of a "back contusion."  He again opined that it was less likely than not that the Veteran's cervical spine condition was related to his military service, to include a fall from a ladder in June 1988 on the basis that the June 1988 service treatment record referred to a back condition, not a neck/cervical condition.  He further indicated that the July 2014 in-person examination noted no significant disabling condition and mild cervical degenerative disc disease was diagnosed 10 years after discharge from service.  However, in light of the Board's previous finding that the Veteran did complaint of upper back pain after his June 1988 fall, an addendum opinion is necessary to address such matter.

Second, the AOJ issued a supplemental statement of the case in December 2014, noting that records provided by the Social Security Administration (SSA) that were received in July 2013 had been reviewed.  However, complete records from SSA were received in December 2014 and included among those SSA records are VA treatment records noting that they were printed on November 17, 2014.  As it is not clear whether the AOJ has reviewed the Veteran's complete SSA file, the AOJ should ensure that such are specifically considered in the readjudication of the Veteran's claims.     

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the July 2014 VA examination and rendered the December 2014 addendum opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the July 2014/December 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's right shoulder and cervical spine disorders, previously diagnosed as degenerative arthritis of the right shoulder and cervical degenerative disc disease and degenerative arthritis of the spine, are related to his military service, to include a fall from a ladder in June 1988?  In offering such opinion, the examiner is advised that the Board has previously determined that such fall resulted in pain to the right shoulder and upper back.  

The examiner should also address the significance, if any, of the report of right shoulder inflammation and pain for two previous years in May 1989 places the onset of such complaints during the Veteran's period of service from April 1987 to May 1989.

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to specifically include the SSA records received in December 2014.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


